       Case 2:20-cv-00450-SM-KWR Document 24 Filed 10/23/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 DR. OCHEOWELLE OKEKE,                                                  CIVIL ACTION
      Plaintiff

 VERSUS                                                                 NO. 20-450

 ADMINISTRATORS OF THE TULANE                                           SECTION: “E” (4)
 EDUCATIONAL FUND, ET AL.,
     Defendants




                                            ORDER


       On August 20, 2020, this Court issued Gen. Order No. 20-10 in response to

COVID-19.1

       Accordingly;

       IT IS ORDERED that the in-person status conference set for Thursday,

October 29, 2020, at 10:00 a.m.2 is hereby CONVERTED to a telephone conference.

The Court will provide all counsel with the call-in instructions necessary to participate in

this conference.


       New Orleans, Louisiana, this 23rd day of October, 2020.

                        _______________________________
                                 SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1 COVID-19, Gen. Order No. 20-10 (E.D. La. August 20, 2020), available at

https://www.laed.uscourts.gov/sites/default/files/pdfs/EDLA-GeneralOrder20-
10ContinuingProceedings.pdf
2 R. Doc. 17.
